Loring, J.
1. The assignments of these claims to the plaintiff, in each case, gave him the right to bring the action in his own name. St. 1897, c. 402, § 1. This right wras not abridged by the insertion in the assignment of a permission to bring suit in the name of the assignor.
2. In each case the aggregate damages demanded by the plaintiff on all the counts exceed in amount $1,000; this brings the ease within Pub. Sts. c. 150, § 5, defining the jurisdiction of this court in Norfolk County. There is no reason why a plaintiff should not secure the amount necessary to *321give this court jurisdiction by adding together the damages demanded in the several counts; the right to insert any number of counts for different causes of action is expressly given by the practice act. St. 1852, c. 312, § 2. Gen. Sts. c. 129, § 2. Pub. Sts. c. 167, § 2. And before St. 1897, c. 402, a plaintiff could include in one declaration several negotiable notes made by one person, originally payable to different payees, all of which had been indorsed to him. We see no reason for holding that the assignee of a common law chose in action has not the same privilege since the enactment of St. 1897, c. 402.

Oases to be sent to an assessor to assess the damages.